Citation Nr: 0104908	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-18 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right fifth finger.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which granted service connection 
for residuals of a fracture of the right fifth finger, and 
assigned that disability a noncompensable evaluation.  The 
veteran appealed as to the assigned evaluation.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right fifth finger disability is shown to 
be manifested by ankylosis of the right fifth proximal 
interphalangeal joint, with a hypersensitive scar over the 
dorsum of the right fifth metacarpal.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for residuals of a 
fracture of the right fifth finger (major) have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5227; 4.118, Diagnostic Code 7804 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further 
development is necessary in order to comply with the VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  Specifically, the veteran has 
been afforded a VA examination of his right hand and fingers, 
and records of reported treatment have been obtained.  See 38 
U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability for which entitlement 
to an increased evaluation is currently considered on appeal.

In a July 1999 rating decision, the RO granted service 
connection for residuals of a fracture of the right fifth 
finger, with a noncompensable evaluation assigned as of June 
1994.  That decision was made on the basis that the veteran 
was entitled to compensation under 38 U.S.C.A. § 1151, for 
disability resulting from VA hospitalization and medical 
treatment in 1992 in connection with a fracture of the right 
fifth finger.  The veteran appealed that decision as to the 
initially assigned rating.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claim.

The report of a March 1992 surgical procedure by VA shows 
that the veteran underwent open reduction and internal 
fixation, in treatment of a fracture of the neck of the right 
fifth metacarpal with 90 degrees angulation at the site of 
fracture.  During that procedure, a medial incision was made 
on the dorsum of the right hand.  In an August 1995 VA 
consultation sheet regarding examination of the right fifth 
finger, findings included that there was a hypersensitive 
scar area; the veteran was unable to tolerate light pressure 
at that area.  At that time, ranges of motion for the joints 
of that finger included 0/70 (degrees), MP joint; 0/70, PIP 
joint; and 0/13, DIP joint.  There was also slight edema 
noted in the right fifth finger, and the veteran had 
increased pain on full flexion of the finger. 

The report of a February 1999 VA examination of the veteran's 
hand and fingers noted complaints that the veteran had to 
hold his little finger extended and that it looked funny.  He 
reported that he was right handed and it was very difficult 
to write.  He reported that he was still going to physical 
therapy for that and that his hand was still very sensitive.  
On examination for anatomical defects, the examiner noted 
that the veteran held his little finger extended in an 
extreme fashion.  When shaking hands, it was apparently very 
sensitive, for when it was touched, the veteran jerked his 
hand away.  There was a 5 cm scar over the dorsum of the 
right fifth metacarpal.  The examiner noted that the veteran 
did not flex the PIP joint.  On examination for functional 
defects, the examiner noted that the little finger lacked 3 
cm of touching the tip of the right thumb and the tip of the 
little finger lacked 8 cm of touching the median transverse 
fold of the palm.  Grasping of objects was poor on the right 
and satisfactory on the left.  The veteran was able to write 
well, even holding his little finger completely extended.  
The range of motion on the right fifth finger MP joint was 
recorded as 0/79 (degrees), the PIP was 0/70 and the DIP was 
0/13.  The report contains a diagnosis of ankylosis of the 
right fifth proximal interphalangeal joint, which had a 
hypersensitive scar over the dorsum of the right fifth 
metacarpal; there was loss of function due to pain.  The 
report indicated that X-ray examination showed no acute 
fracture or dislocation.  The examiner opined that the 
veteran did develop identifiable additional disability 
involving the right fifth finger due to treatment during VA 
hospitalization.  The examiner also opined that it was 
difficult to say what additional disability was due to VA 
treatment as opposed to other causes, but that the veteran's 
overall condition was worsened by this treatment.

There are numerous VA medical records reflecting treatment in 
the 1990's through September 1999 for various complaints and 
conditions, including treatment for the veteran's right fifth 
finger disability.  The veteran has provided a number of 
statements and has testified during an October 1999 hearing 
regarding his right fifth finger disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities.  If there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.

The United States Court of Veterans Appeals (Court) has 
emphasized that when evaluating disabilities of the 
musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  See also 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

The Board notes that under 38 C.F.R. § 4.40, the rating for 
an orthopedic disorder should reflect functional limitation 
which is due to pain which is supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is also as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 
4.45.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  Moreover, it is the intention of the 
rating schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joints.  See 38 
C.F.R. §4.59.

The veteran's right fifth finger disability is presently 
evaluated at a noncompensable level pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5227 (2000).  Under Diagnostic Code 
5227, a zero percent disability rating is provided for 
ankylosis of a finger other than the thumb, index finger, or 
middle finger on either the minor or major hand.  A 
compensable disability rating would not be available under 
Diagnostic Code 5227 unless there was extremely unfavorable 
ankylosis.  In that case, the disability would be rated as 
analogous to amputation.  

Inasmuch as the veteran's right fifth finger disability is 
not shown to be manifested by extremely unfavorable 
ankylosis, the criteria for an increase under Diagnostic Code 
5227 have not been met.  In fact, although the February 1999 
VA examination diagnosed ankylosis of the right fifth 
proximal interphalangeal joint, the range of motion on the 
right fifth finger MP joint was recorded as 0/79 (degrees), 
for the PIP it was 0/70, and for the DIP it was 0/13.  

The veteran's right little finger disability may also be 
rated diagnostic criteria pertaining to scars, as his 1992 VA 
surgery to treat his fracture of the neck of the right fifth 
metatarsal involved a dorsal incision with a resulting scar 
over the dorsum of the right fifth metatarsal.  Under 38 
C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating is 
provided for superficial scars that are tender and painful on 
objective demonstration.  The examination in February 1999 
showed that the disability resulted in a hypersensitive scar 
over the dorsum of the right fifth metacarpal.  Thus the 
evidence shows medical findings that the veteran's right 
fifth finger disability involves a hypersensitive scar, as 
required for a 10 percent evaluation.  Therefore, the Board 
finds that the veteran's right fifth finger disability 
warrants an increased evaluation of 10 percent under 
Diagnostic Code 7804.

As this is the maximum rating under Diagnostic Code 7804, an 
increase in excess of 10 percent under that code is not 
available.  The Board has considered other diagnostic codes 
pertinent to scars as well.  Diagnostic Codes 7801 and 7802 
pertain to scars that result from burns.  The veteran's scar 
resulted, however, from a surgical incision.  Therefore, 
evaluation under these codes are not applicable.  Diagnostic 
Code 7803 provides a maximum rating of 10 percent for 
superficial scars that are poorly nourished with repeated 
ulceration.  As that is the maximum rating under that code, 
an evaluation in excess of 10 percent under that code is not 
warranted.  Moreover, there is no medical evidence showing 
ulceration of the veteran's scar to warrant consideration 
under that code. 

Diagnostic Code 7805 provides for evaluation of other scars 
on the basis of limitation of function of the affected part.  
38 C.F.R. § 4.118 (2000).  The diagnostic codes applicable to 
limitation of function of individual fingers are Diagnostic 
Codes 5224 through 5227.  38 C.F.R. § 4.71a (2000).  The 
veteran's right fifth finger disability may be evaluated 
under Diagnostic Code 5227, which provides for a zero percent 
disability rating for ankylosis of a finger other than the 
thumb, index finger, or middle finger on either the minor or 
major hand.  A compensable disability rating would not be 
available under Diagnostic Code 5227 unless there was 
extremely unfavorable ankylosis.  In that case, the 
disability would be rated as analogous to amputation.  Above, 
the veteran's right fifth finger has already been evaluated 
in this context, and an increase is not shown to be warranted 
under this criteria.

As there is no showing of arthritis established by X-ray 
findings, a separate rating for arthritis under Diagnostic 
Code 5003 is not warranted.  Further, under 38 C.F.R. § 4.45, 
this joint is not considered major joint requisite to 
consideration.  Therefore a separate 10 percent evaluation is 
not for application under Diagnostic Code 5003.  

In short, the Board finds that an increased rating of 10 
percent but no more is appropriate for the veteran's right 
fifth finger disability.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Should the veteran's disability picture change in 
the future, he may file a claim for an increased rating for 
his right fifth finger disability, but at present there is no 
basis for a higher rating than that assigned herein.  See 38 
C.F.R. § 4.1.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's right fifth 
finger disability, as well as the current clinical 
manifestations of this disability and its effects on the 
veteran's earning capacity, as well as the effects upon his 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
Any functional impairment which can be attributed to pain or 
weakness has also been considered, see 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca, 8 Vet. App. at 206, along with all 
other pertinent aspects of 38 C.F.R. Parts 3 and 4.

The veteran has been granted the maximum schedular evaluation 
for that disability under the applicable diagnostic code, and 
there is no evidence demonstrating that his right fifth 
finger disorder causes a significant or marked interference 
with daily activities beyond that contemplated by the current 
schedular provisions, or that it necessitates frequent 
periods of hospitalizations so as to warrant an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board observes that during his recent VA 
examination, the veteran was able to write with the disabled 
right hand.  Also, while the veteran has undergone physical 
therapy for his right fifth finger disability since the 1992 
surgery, he has not undergone frequent periods of 
hospitalizations for his right fifth finger.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of that assigned herein for 
the veteran's right fifth finger disorder.



ORDER

Subject to pertinent criteria governing the payment of 
monetary benefits, an evaluation of 10 percent for residuals 
of a fracture of the right fifth finger, is granted.


		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals



 

